USCA4 Appeal: 21-6377      Doc: 11        Filed: 06/24/2021     Pg: 1 of 2




                                                                             FILED: June 24, 2021

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                             No. 21-6377
                                        (1:10-cr-00411-TDS-1)


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,


                     v.

        BRUCE GREGORY HARRISON, III,

                            Defendant - Appellant.



                                               ORDER


              Bruce Gregory Harrison, III, seeks to appeal the district court’s order denying his

        motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

        the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. The

        Government argues that Harrison’s appeal is untimely. In criminal cases, the defendant

        must file the notice of appeal within 14 days after the entry of judgment. Fed. R. App. P.

        4(b)(1)(A); see United States v. Goodwyn, 596 F.3d 233, 235 n.* (4th Cir. 2010) (noting

        that “§ 3582 motions . . . are criminal in nature”). With or without a motion, upon a

        showing of excusable neglect or good cause, the district court may grant an extension of




                Case 1:10-cr-00411-TDS Document 187 Filed 06/24/21 Page 1 of 2
USCA4 Appeal: 21-6377       Doc: 11          Filed: 06/24/2021     Pg: 2 of 2




        up to 30 days to file a notice of appeal. Fed. R. App. P. 4(b)(4); see United States v. Oliver,

        878 F.3d 120, 123 (4th Cir. 2017).

               The district court entered the order denying Harrison’s motion for compassionate

        release on February 22, 2021. Harrison filed his notice of appeal on March 9, 2021, * after

        the 14-day appeal period expired but within the 30-day excusable neglect period. Because

        Harrison filed his notice of appeal within the excusable neglect period, we defer ruling on

        the timeliness issue and remand the case to the district court for a determination of whether

        Harrison has shown excusable neglect or good cause warranting an extension of the appeal

        period. The record, as supplemented, will then be returned to this court for further

        consideration.

                                                           For the Court

                                                           /s/ Patricia S. Connor, Clerk




               *
                 For the purpose of this appeal, we assume that the date appearing on the postmark
        is the earliest date Harrison could have delivered the notice to prison officials for mailing
        to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).
                                                      2


                   Case 1:10-cr-00411-TDS Document 187 Filed 06/24/21 Page 2 of 2
